Citation Nr: 1541216	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-31 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine and sciatic nerve disability, to include residuals of in service orchiectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active duty service from August 1957 to December 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO denied a claim of service connection for a back and spinal/sciatic nerve condition.  The Veteran timely appealed that decision. 

The Veteran and his spouse testified at a Board hearing before the undersigned in September 2013; a transcript of that hearing is associated with the claims file. 

This claim was remanded in October 2013 and July 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was remanded in July 2014 in order to associate with the claims file all VA records, to include all available records from VAMC Ann Arbor, Michigan and all records since at least 1996.  Since that time, VA records dated since 2006 have been associated with the Veteran's claims file.  While the Veteran was sent a letter dated in August 2014 regarding additional VA treatment records, it is unclear whether a request was sent directly to the VA for records dated from 1996 to 2006.   Upon remand, an additional attempt to associate these records should be undertaken.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the Veteran has been afforded several VA examinations in connection with his claim dated in April 2011, February 2014, and February 2015.  These examiners reviewed the Veteran's claims file and diagnosed the Veteran with degenerative disc disease, intervertebral disc syndrome, degenerative arthritis of the spine, and bilateral peroneal neuropathy.  The back condition and neuropathy was found not to be connected to active military service.  This was based primarily on analysis of the medical evidence that showed a lack of back complaints in the military, upon service separation, and for approximately 18 years thereafter.  It was also found that there was no medical nexus establishing causality between the orchiectomy in service and the current lumbar spine and sciatic nerve complaints.  It was noted that, anatomically the sciatic nerve is not located in the area of the orchiectomy. The sciatic nerve extends from the lumbar and sacral plexus, anatomically through the buttocks and into the thighs. It innervates the muscles of the thighs, lower legs and feet. The sciatic nerve is not located in the inguinal canal or the abdomen.  

However, the Veteran contends that his back disability was not necessarily caused by military service itself or the orchiectomy.  Rather, the Veteran appears to believe that the orchiectomy and related surgery resulted in residual problems with his left leg that caused frequent falls which then caused his back problems.  In this regard, the Board notes that the Veteran has testified to consistent left leg weakness and giving way since his surgery.  He reported that his left leg would just go dead and that this weakness would cause him to have frequent falls.  It is these falls that the Veteran contends injured his back, among other things, leading to his back arthritis and radiculopathy.  While the Veteran has stated that he believes that there was nerve damage as a result of the in-service surgery, the surgery may have resulted in  residual damage, to include weakness in the left leg, that may have been caused by something other than nerve damage.  The opinions provided by the VA examiners in this case have not directly addressed this particular contention.  

In addition, the Veteran submitted a September 2013 report of the Veteran's private physician finding a positive nexus to the surgery in service.  This report was not specifically addressed by the 2014 and 2015 VA examiners.

Based on the foregoing, additional opinion should be sought that specifically addresses the Veteran's contentions and also specifically addresses the September 2013 report of the Veteran's private physician.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an examination must be based upon consideration of the veteran's prior medical history and examinations).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include VA treatment records dated from 1996 to 2006.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Arrange for an appropriate VA opinion regarding the Veteran's claim.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

Did the Veteran suffer residual damage, to include damage to his left leg resulting in weakness and giving way, as a result of in-service surgery?  If so, did falls resulting from left leg weakness cause the Veteran's currently diagnosed back disabilities and neuropathy?  In this regard, the examiner is specifically requested to comment on a September 2013 report of the Veteran's private physician finding a positive nexus to the residuals of the orchiectomy in service.  The examiner is also asked to specifically address the Veteran's testimony and statements in the file in which the Veteran has testified to consistent left leg weakness and giving way since his surgery, including  the Veteran's reports that this caused frequent falls which led to back complaints. 

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




